DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Youn (US 20060098374).
Youn discloses;
Regarding claim 1:	(in Fig. 1) an antenna device (100) for vehicle, the antenna device (100) comprising: an antenna 
Regarding claim 2:
the protection circuit (104) has a coil (108) that is connected with the capacitor (106/110) in series.
Regarding claim 3:
the coil (108) is mounted between the capacitor (106/110) and the external connection terminal (102).
Regarding claim 4:
the other end of the connection detection resistor (112) is connected between the capacitor (106/110) and the coil (108).
Regarding claim 6:
the capacitor (106/110) has a first capacitor (106) and a second capacitor (110) that have different capacitances from each other, and the first capacitor (106) and the second capacitor (110) are connected together in parallel. 
Regarding claim 9:
the capacitor (106/110) has a first capacitor (106) and a second capacitor (110) that have different capacitances from each other, and the first capacitor (106) and the second capacitor (110) are connected together in parallel. 
Regarding claim 10:
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Youn (US 20060098374) in view of Krafft (US Pat. 3257587).
Regarding claim 5:
Youn is silent on that the other end of the connection detection resistor is connected between the coil and the external connection terminal.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the connection detection resistor between the coil and the external connection terminal as shown by Krafft into the device of Youn for the benefit improving high Q (Col. 4, Lines 62-63).

Claims 7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Youn (US 20060098374) in view of Kim et al. (US 20160254799).
Regarding claims 7 and 11-13:
Youn is silent on that a direct current cutting capacitor between the antenna element and the external connection terminal, wherein the other end of the connection detection resistor and the other end of the capacitor are connected between the direct current cutting capacitor and the external connection terminal.
Kim et al. disclose (in Fig. 2) a direct current cutting capacitor (C1) between the antenna element (ANT) and the external connection terminal (defined by 26), wherein the other end of the connection detection resistor (R1) and the other end of the capacitor (defined by C2 and C3) are connected between the direct current cutting capacitor (C1) and the external connection terminal (defined by 26).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the direct current cutting capacitor as taught by Kim et al. into the device of Youn for the benefit of cutting of the antenna such that a low frequency component in the high frequency signal having passed the DC cut off capacitor may be filtered and only high frequency component may be outputted (Para. 0029, Lines 3-11).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Youn (US 20060098374) in view of Terashima et al. (US Pat. 6072435).
Regarding claim 8:
Youn is silent on that another system with another antenna element, the other system being different from a system from the antenna element to the external connection terminal.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement a second antenna as taught by Terashima et al. into the device of Youn for the benefit of operating the system in different broadcast band: a low frequency band and a high frequency band, are well received (See Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845